PER CURIAM.
A claim for damages for wrongful attachment cannot be prosecuted by a counterclaim in the same suit in which the attachment was obtained. Calcagni v. Mamber, 262 So.2d 467 (Fla. 3d DCA 1971); Martin v. Martin, 196 So.2d 26 (Fla. 2d DCA 1967); Ritter v. Miami Marine Agency, Inc., 133 So.2d 107 (Fla. 3d DCA 1961).
Therefore, we reverse the determination of wrongful attachment without prejudice to appellee to seek relief in a new suit.
The judgment is affirmed in all other respects.
BOARDMAN, A.C.J., and GRIMES and SCHOONOVER, JJ., concur.